IN THE COURT OF CRIMINAL APPEALS
                              OF TEXAS

                                         NO. WR-88,857-01


                         EX PARTE REBECA RENTERIA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 58-14-B(A) IN THE 25TH DISTRICT COURT
                           FROM GONZALES COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of injury

to a child and sentenced to life imprisonment. The Thirteenth Court of Appeals affirmed her

conviction. Renteria v. State, No. 13-15-00574-CR (Tex. App. Corpus Christi-Edinburg Aug. 3,

2017)(not designated for publication).

       On September 12, 2018, this Court remanded this application to the trial court for

findings of fact and conclusions of law. The trial court signed findings of fact and conclusions of

law that were based on the affidavit from trial counsel. The trial court recommended that relief
be denied.

       Based on the trial court’s findings of fact as well as this Court’s independent review of

the entire record, we deny relief.

Filed: February 27, 2019
Do not publish